UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6599


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WINDELL LONG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-01281-TLW-1)


Submitted:   February 10, 2011            Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Windell Long, Appellant Pro Se. Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Windell    Long     seeks    to       appeal       the    district     court’s

order treating his motion for reconsideration filed under Fed.

R. Civ. P. 59 (e) & 60(b) as a successive 28 U.S.C.A. § 2255

(West Supp. 2010) motion, and dismissing it on that basis.                               The

district court found that Long’s 28 U.S.C.A. § 2255 motion was

untimely.       We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.         United States v. Long, No. 4:02-cr-01281-TLW-1

(D.S.C. Sept. 25, 2009; Feb. 22, 2010).                                To the extent the

motion for reconsideration was an attempt to file a successive

28 U.S.C.A. § 2255 motion, Long did not receive authorization

from this court.              Therefore, additionally, we construe Long’s

notice of appeal and informal brief as an application to file a

second or successive § 2255 motion.                   United States v. Winestock,

340    F.3d    200,     208    (4th     Cir.       2003).         In    order   to    obtain

authorization to file a successive § 2255 motion, a prisoner

must     assert      claims     based     on       either:       (1) newly      discovered

evidence,      not    previously      discoverable          by    due     diligence,    that

would    be     sufficient       to   establish        by    clear        and   convincing

evidence      that,     but    for    constitutional             error,    no   reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

                                               2
review.    28 U.S.C.A. § 2255(h) (West Supp. 2010).           Long’s claims

do not satisfy either of these criteria.               Therefore, we deny

authorization to file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3